DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 are currently under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claim of foreign priority.

Claim Interpretation
	Independent claims 1 and 47 recite the term “adherent stromal cells” or ASCs. The specification does not provide a specific, limiting definition for this term, nor does it have a specific definition in the art. Therefore, “adherent stromal cells” are interpreted as any adherent cell obtained from a stromal compartment.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites wherein said 3D culture comprises: (a) incubating ASC in a 3D culture apparatus in a first growth medium, wherein no pro- inflammatory cytokines have been added to said first growth medium; and (b) subsequently incubating said ASC in a 3D culture apparatus in a second growth medium, wherein said one or more pro-inflammatory cytokines have been added to said second growth medium.
Claim 10 depends from claim 9, which recites  “wherein one or more pro-inflammatory cytokines are added to an incubation medium of said 3D culture”. Additionally, claim 7, from which claim 10 depends, recites “wherein said 3D culture utilizes a medium whose composition is not varied over the course of said 3D culture”.
It is unclear how a media composition that is not varied over the course of a culture can comprise both a first medium without pro-inflammatory cytokines and then a second medium with one or more pro-inflammatory cytokines, as the addition of a pro-inflammatory cytokine would by definition vary the media composition. As such the metes and bounds of the claimed invention are unclear. For purposes of examination, claim 10 is interpreted as the method of claim 9, wherein the 3D culture comprises incubating ASCs in a 3D culture apparatus.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of treating triple negative breast cancer or myeloma in a subject comprising, administering to the subject a population of adherent stromal stem cells; 
wherein said adherent stromal stem  cells are isolated from either bone marrow or placental tissue, are administered by intramuscular or intratumoral modes of administration, and wherein said administration of adherent stromal stem cells results in a reduction of tumor growth.

does not reasonably provide enablement for

A method of treating ANY cancer in a subject, the method comprising administering ANY adherent stromal cells derived from ANY tissue to the subject, or
a method of Inhibiting metastasis of ANY tumor in a subject at risk thereof, the method comprising administering ANY adherent stromal cells derived from ANY tissue, thereby inhibiting a metastasis of a tumor in the subject.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

 the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 are directed to a method of treating ANY cancer, or inhibiting the metastasis of ANY tumor, in a subject by the administration of adherent stromal cells derived from ANY tissues.  There are over 100 different types of cancer, each with their own unique molecular make up and etiology. Additionally, adherent stromal cells (such as mesenchymal stem cells) can be derived from a number of tissues including the placenta, umbilical cord, lung, blood, bone marrow, adipose tissue, and others. Furthermore, adherent stromal cells include non-stem cell types, such as fibroblasts, adipocytes, pericytes, and endothelial cells. Lastly, the claims encompass the inhibition of metastasis. The definition of inhibit according to the Merriam-Webster dictionary is to “prevent or slow down the activity or occurrence of (something)” [emphasis added]. Therefore, the claims encompass the prevention of metastasis. The claims as written are broad.
Nature of the invention- The specification teaches that adherent stromal cells were obtained from placental tissue, cultured as a monolayer, and subsequently cultured as a three-dimensional (3D) culture in a bioreactor (Specification page 49, example 1). The specification teaches that placental-derived ASCs express CD73, CD29, and CD105, and did not express the markers CD34, CD45, CD19, CD14, and HLA-DR (Specification page 50, Example 3). The markers described in the instant specification (both those present and absent), are commonly used in the art to identify mesenchymal stem cells (See, for example, Dominici et al 2006). The specification further teaches that placenta-derived ASCs were treated with either tumor necrosis factor alpha (TNF-α), interferon gamma (IFN-gamma), or both (Page 53-55; Table 2-4). Such treatment resulted in an increased expression of VEGF and other proteins (Page 53-55; Table 2-4), as well as decreased the population doubling time for cells stimulated for 24hrs (Page 56-57, Table 5; Fig. 7). 
To determine the anti-tumor activity of stimulated placenta-derived ASCs, the cells were cultured in the presence of either TNF-α and IFN-gamma, or IFN-gamma alone, and the conditioned media (CM) was collected (Page 58). 59 cancer cell lines were cultured in multi-well 3D plates to form spheroids and were subsequently treated with 25uL of undiluted or diluted media from the stimulated ASCs (Page 57, Anti-Cancer assay). The cancer cell lines employed in their example are included in table 7 (Table 7). Following the treatment of cancer cell lines with conditioned medium, 12 cell lines were found to have inhibited cell growth, 14 were partially inhibited, 28 cell lines were not inhibited, 4 cell lines were partially stimulated, and one cell line was stimulated (Page 61; Tables 8-12). Of the different cancer cell lines tested the following demonstrated inhibition: ¼ melanoma, 2/5 hepatocellular carcinoma, 2/10 colorectal carcinoma, 2/6 breast carcinoma, 1/1 lung adenocarcinoma, 1/1 large cell lung carcinoma, and 1/1 rhabdomyosarcoma (Page 61 following the bulleted list). The applicants investigated the gene expression data for responsive vs. non-responsive cell lines and found that several hundred genes were differentially expressed in responsive vs. non-responsive cell lines (Page 63-65; Table 14). The specification teaches that the upregulated and downregulated genes affected several cellular pathways (Page 66, Table 16-18). The responsive cancer cell lines tended to demonstrate the downregulation of pathways involved MHC Class I antigen presentation and cytokine signaling pathways (Page 67; Table 20). 
To investigate the anti-tumor activity of ASCs in vivo, the specification teaches that athymic FoxN1 nude mice were injected subcutaneously with MDA-MB-231 adenocarcinoma cells (a triple negative breast cancer cell line) (Page 70, example 21). The mice were then treated with ASCs that were pre-stimulated with TNF-α and IFN-gamma via intramuscular or intravenous administration (Page 70; Table 21). Mice that received pre-stimulated ASCs demonstrated a reduction in tumor volume, as well as growth of the tumor during the course of experimentation (Page 71-72, Tables 22-25; Fig. 14). To investigate the efficacy of placenta-derived ASCs that were not pre-stimulated with TNF-α or IFN-gamma, the specification teaches that MDA-MB-231 cells were injected into the mammary fat pad to induce tumor formation (day 0) (Page 73). The mice were then administered ASCs via either intravenous, intramuscular, or a combination of intravenous/intramuscular routes of administration (Page 73; Table 26).  Mice that received ASCs via intramuscular injection at day 48 (referred to as “Late”) following tumor cell inoculation demonstrated significantly reduced tumor cell growth (Page 75; Fig. 15). Those that received ASCs via intramuscular injection earlier on (the specification does not indicate when these cells were administered) did not demonstrate any reduction in tumor growth (Fig. 15). Similarly, mice which received ASCs via intravenous injection did not demonstrate a significant reduction in tumor growth (Fig. 17). Taken together, this data suggests that both the timing and mode of administration impact the therapeutic efficacy of ASCs.
The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while they demonstrate that ASCs may reduce tumor volume in an in vivo xenograft model of triple negative breast cancer, they fail to teach that such administration can effectively treat ANY cancer in vivo. Additionally, although the specification teaches that the growth of several cell lines were inhibited by TNF-α and/or IFN-gamma pre-stimulated ASCs, cancer cell lines are not adequate predictors for the clinical efficacy of cancer therapeutics as discussed for state of the art below. Even if they were, the applicants’ own specification demonstrates that the efficacy of ASCs are unpredictable for treating cancer, as more than half of the cell lines tested did not see an inhibition of cell growth (Page 61). Furthermore, the specification fails to teach that any adherent stromal cells, other than placenta-derived ASCs, were capable of therapeutic efficacy. Lastly, the specification fails to teach any method that results in the prevention of metastasis.
	State of the prior art- The art teaches that the clinical relevance of cancer cell lines to model cancer have been continuously questioned (Gillet et al. 2013). For example, cancer cell lines thought to be from one tissue type were later discovered to be from a different origin (Gillet et al. 2013). Additionally, screens utilizing transplantable neoplasms for solid tumors have had limited success in the identification of clinically relevant compounds (Gillet et al. 2013). The emergence of cell sequencing technology allowed for the characterization of cancers at the molecular level, which revealed the highly heterogeneous nature of tumors and identified a need for larger panels of cancer cell lines to capture such heterogeneity (Gillet et al. 2013). However, even with larger panels, translating knowledge derived from in vitro models into the clinic has been difficult (Gillet et al. 2013).  This could be due the numerous mechanisms by which multi-drug resistance occurs, the way data is gathered (transcription vs genomic), and the length of time cell lines have spent in culture (Gillet et al. 2013). Furthermore, a large scale analysis of human samples revealed that most cell lines, both solid tissue and blood cells, are more similar to each other than their tissue of origin (Gillet et al. 2013). Other studies have suggested the opposite, showing that breast cancer cell lines shared many of their genes with primary tumors (Gillet et al. 2013). Together, the state of the art teaches that determining the efficacy of cancer therapeutics cannot be accurately predicted from in vitro experiments alone.
in vitro counterparts (Becher et al. 2006; Kerbel et al. 2003; Lunardi et al 2014). While not always predictive of clinical success, xenograft models of human cancers are generally accepted as the best available models for establishing the efficacy of cancer therapeutics prior to clinical trials (Becher et al. 2006; Kerbel et al. 2003; Lunardi et al 2014).
	Regarding the use of adherent stromal cells for cancer therapy, the state of the art teaches that mesenchymal stem cell (MSC) based cancer therapeutics are highly controversial (Sun et al. 2014). MSCs have been demonstrated to both promote and inhibit cancer formation (Sun et al. 2014; Cuiffo et al. 2012). For example, in an animal model of prostate cancer MSCs were shown to increase the expression of fibroblast growth factor (FGF2) by PC3 cells (prostate cancer cell line) (Sun et al. 2014). Additionally, MSCs were shown to promote endothelin-1 in colon cancer cell lines, which would promote angiogenesis and tumor growth (Sun et al. 2014). Co-culture models of MSCs with gastric cancer cell lines was demonstrated to increase the proportion of CD133-positive gastric cancer cells (Sun et al. 2014). MSCs were also shown to promote tumor cell migration, suggesting they could promote metastasis (Sun et al. 2014). 
 Adherent stromal cells (such as MSCs) have also been demonstrated to have anti-cancer activity. For example, naïve MSCs were shown to have inhibitory activity on the growth of tumor cells in vitro via pro-apoptotic signaling or the inhibition of angiogenesis (by the killing of vascular endothelial cells) (Sun et al. 2014). Similarly, placenta-derived stem cells (which express markers the same cell surface markers as MSCs) were demonstrated to reduce tumor growth in a xenograft model of multiple myeloma that employed primary human tumor cells (WO 2011/094181, foreign reference 5 of the IDS filed 11/14/2018). Additionally, methods to polarize MSCs towards anti-tumor activity, or at least away from pro-tumor activity, have been proposed. For instance, MSCs that were stimulated with TLR4 ligands, which skews the cells towards a pro-inflammatory phenotype, did not promote tumor growth Sun et al. 2014). Similarly, the art teaches that stimulation of bone marrow MSCs with TNF-α increases the expression of TNF-related apoptosis-inducing ligand (TRAIL) and DKK-3, thereby promoting their anti-cancer activity (US20150272992, Prockop et al. 2015). Such cells were capable of inhibiting tumor growth in a xenograft model of triple negative breast cancer (US20150272992, Prockop et al. 2015). The state of the art is silent with respect to the administration of other types of adherent stromal cells (such as fibroblast). Lastly, the state of the art is silent with respect to the prevention of metastasis by any means, let alone by the administration of adherent stromal cells. 
	In summary, the state of the art teaches that cancer cell lines are not accurate predictors of clinical efficacy for anti-cancer therapeutics. Similarly, the therapeutic effectiveness of adherent stromal cells in the treatment of cancer is unpredictable, as these cells have been demonstrated to both promote and inhibit cancer growth. Furthermore, the state of the art fails to teach any method for the prevention of metastasis. Lastly, while not discussed at length above, the state of the art fails to teach that adherent stromal cells can be administered via any method and result in the treatment of cancer. In fact, applicants’ specification suggests that this is not the case, as the intravenous administration of unstimulated adherent stromal cells was not effective in reducing tumor growth (Figure 17). 
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 34, 38, 40, 42, and 44-47 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150272992 (2015) Prockop et al (hereinafter referred to as Prockop et al) as evidenced by Dominici et al. Cytotherapy. 2006;8(4):315-7 (hereinafter referred to as Dominici et al) and Tate et al. Breast Cancer Res. 2013; 14(3):R79 (hereinafter referred to as Tate et al).
	Regarding claims 1, 38, 40, 42, and 47- Prockop et al teaches a method of treating  cancer by the administration of mesenchymal stem cells (i.e. adherent stromal stem cells) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). One of the characteristics used to identify mesenchymal stem cells (MSCs) is their adherence to plastic, as evidenced by Dominici et al (Abstract). Prockop et al further teaches that the administration of pre-activated human MSCs (hMSCs) reduced the tumor burden in a lung metastatic xenograft model that was produced with MDA-MB-231 (MDA) cells in vivo (Paragraph 0006). As MDA-MB-231 xenografts were utilized in the art to Abstract; Page 4, Animal xenograft studies), the teachings of Prockop et al are considered to meet the limitations of treating a breast carcinoma, wherein said breast carcinoma is triple negative.
	Regarding claim 34- Mesenchymal stem cells are characterized by their expression of CD105, CD73, and CD90, as evidenced by Dominici et al (Introduction; Abstract). 
	Regarding claims 44-45- Prockop et al teaches that MSC can be administered by intravenous (i.e. systemic) methods (Paragraph 0018). 
	Regarding claim 46- Prockop et al teaches that MSCs can be administered directly to the tumor (Paragraph 0018). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 16-17, 23-24, 34, 44-47, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al).
Regarding claims 1 and 47- Zhang et al teaches a method of treating myeloma comprising the administration of plastic adherent placental stem cells (PDACs) (Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Fig. 6-8; Fig. 11; Claim 14). Zhang et al teaches that PDACs were administered by intralesional modes of administration (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388). Lastly, Zhang et al teaches that such administration reduced tumor growth (Abstract; paragraphs 0380-0388; Fig. 6-8; Fig. 11)
	Regarding claims 7-8, 16-17, and 23-24- Independent claim 1 is directed to a method of treatment by the administration of adherent stromal stem cells. Claims 7-8, 16-17, and 23-24 are directed to a steps for the production of adherent stromal stem cells. As such, these limitations are considered as product-by-process limitations because they are not required to carry out the method of treatment, but to produce the composition employed in the method treatment. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113. 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ adherent stromal stem cells differ, and if so to what extent, from the PDACs taught by Zhang et al. Instead, the office must rely on the teachings of the art when making such determinations. The PDACs taught by Zhang et al are indistinguishable from those instantly claimed. For example, they are derived from placental (stromal) tissue, plastic adherent, and are capable of treating myeloma (i.e. a cancer) (Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Fig. 6-8; Fig. 11; Claim 14). Additionally, the PDACs taught by Zhang et al express several of the markers recited in instant claim 34, namely CD73, CD90, and CD105 (Paragraph 0258-0259; Claim 14). As the PDACs of Zhang et al share the same structure (as demonstrated by marker expression and plastic adherence), tissue of isolation (i.e. placenta, see instant specification page 49), and function (capable of treating cancer), there is a reasonable probability that the cells employed by Zhang et al are identical to, or not patentably distinct from, the adherent stromal stem cells instantly claimed. 
	Regarding claim 34- Zhang et al teaches that PDACs can be sorted based on the positive expression of CD73, CD90, and CD105 (Paragraph 0258-0259; Claim 6). 
	Regarding claims 44 and 45- Zhang et al teaches that PDACs can be administered systemically, such as by intravenous administration (Paragraphs 0006; 0010; 0037; 0042; 0082-0084; 0142; claim 21, claim 44).
	Regarding claim 46- Zhang et al teaches the intralesional (i.e. intratumoral) administration of PDACs (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388).

Claim Rejections - 35 USC § 103
Claims 1, 7-8, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al) in view of Panchalingam et al. Stem Cell Res Ther. 2015;6:225 (hereinafter referred to as Panchalingam et al).
Regarding claim 1- Zhang et al teaches a method of treating myeloma comprising the administration of plastic adherent placental stem cells (PDACs) (Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Fig. 6-8; Fig. 11; Claim 14). Zhang et al teaches that PDACs were administered by intralesional modes of administration (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388). Lastly, Zhang et al teaches that such administration reduced tumor growth (Abstract; paragraphs 0380-0388; Fig. 6-8; Fig. 11)
However, Zhang et al fails to teach wherein said ASCs have been obtained from a three-dimensional (3D) culture (claim 7), wherein said 3D culture utilizes a medium whose composition is not varied over the course of said 3D culture (claim 8), wherein the ASCs are harvested by removing said ASCs from the apparatus where 3D culture was performed (claim 23), or wherein said ASC have been incubated in a 2D adherent-cell culture apparatus prior to said 3D culture (claim 24).
Regarding claims 7, 8, and 23-24- Panchalingam et al teaches that human mesenchymal stem cells (hMSCs), also known as mesenchymal stromal cells, are of great interest due to their applications in Abstract). They teach that hMSCs are characterized by their adherence to plastic among other factors (Introduction, paragraph 01).  Additionally, they teach that currently hMSCs for clinical use are generated through conventional static adherent cultures (i.e. 2D cultures) in the presence of fetal bovine serum or human-sourced supplements (Abstract). However, these methods suffer from variable culture conditions and thus are not ideal procedures to meet the future demand for quality assured hMSCs for therapeutic use (Abstract). Panchalingam et al further teaches that optimizing a bioprocess to generate hMSCs or their secreted products promises to improve the efficacy as well as safety of this stem cell therapy (Abstract). As such, it is important to develop a bioprocess for the expansion of hMSCs in a well-defined environment, where the nutritional, physiochemical, and mechanical requirements are met, controlled, and maintained (i.e. in bioreactors) (Introduction, paragraph 03). Lastly, they teach that many bioreactors are available for the expansion of hMSCs and include, for example, multi-layered cell factories, roller bottles, hollow fiber, packed beds, and stirred suspension bioreactors (i.e. 3D culture vessels) (Large-scale expansion, page 3). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating myeloma taught by Zhang et al to include preparing the ASCs by first culturing then in a 2D culture, subsequently culturing them in a 3D bioreactor, and removing the ASCs from the apparatus prior to their administration. One of ordinary skill in the art would have been motivated to first culture the ASCs in 2d adherent culture to ensure they obtained primarily MSCs, as these cells are characterized by their adherence to plastic, as taught by Panchalingam et al. Additionally, one of ordinary skill in the art would be motivated to expand MSCs in a 3D culture utilizing a bioreactor without varying the media composition to obtain a therapeutically relevant number of cells that were cultured in a well-defined environment to ensure MSC quality, as taught by Panchalingam et al. One of ordinary skill would have a reasonable expectation of success as .

Claims 1, 7, 9-10, 13, 34, 38, 40, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al) in view of Panchalingam et al. Stem Cell Res Ther. 2015;6:225 (hereinafter referred to as Panchalingam et al) as applied to claims 1 and 7 above, and further in view US 20150272992 (2015) Prockop et al (hereinafter referred to as Prockop et al) as evidenced by Tate et al. Breast Cancer Res. 2013; 14(3):R79 (hereinafter referred to as Tate et al).
	The teachings of Zhang et al and Panchalingam et al regarding the limitations of claim 1 and 7 have been discussed previously.
Regarding claim 47- Zhang et al teaches a method of treating myeloma comprising the administration of plastic adherent placental stem cells (PDACs) (Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Fig. 6-8; Fig. 11; Claim 14). Zhang et al teaches that PDACs were administered by intralesional modes of administration (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388). Lastly, Zhang et al teaches that such administration reduced tumor growth (Abstract; paragraphs 0380-0388; Fig. 6-8; Fig. 11).
	Regarding claim 34- Zhang et al teaches that PDACs can be sorted based on the positive expression of CD73, CD90, and CD105 (Paragraph 0258-0259; Claim 6). 
	Regarding claims 44 and 45- Zhang et al teaches that PDACs can be administered systemically, such as by intravenous administration (Paragraphs 0006; 0010; 0037; 0042; 0082-0084; 0142; claim 21, claim 44).
	Regarding claim 46- Zhang et al teaches the intralesional (i.e. intratumoral) administration of PDACs (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388).

However, Zhang et al fails to teach wherein the adherent stromal stem cells are cultured in the presence of pro-inflammatory cytokines (claim 9) such as TNF-α (claim 13), wherein the 3D culture comprises incubating ASCs in a 3D culture apparatus (claim 10), or wherein the cancer is breast cancer (claims 38 and 40) or triple negative breast cancer (claim 42).
	Regarding claims 9, 13, 38, 40, and 42- Prockop et al teaches a method of treating  cancer by the administration of mesenchymal stem cells (i.e. adherent stromal stem cells) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). Prockop et al teaches that expression of DKK-3 and TRAIL, molecules thought to have anti-tumor activity, was increased in human MSCs (hMSCs) following exposure to TNF-α (Abstract; Paragraph 0005; Figs. 1 and 7). They teach that since hMSCs increase expression of TRAIL and DKK-3 following TNF-α stimulation, that these cells may be tumor suppressive (Paragraph 0006). To this end, Prockop et al teaches that the administration of TNF-α stimulated hMSCs, reduced the growth of MDA-MB-231 cells in vitro, and reduced tumor burden in a xenograft model of lung metastasis utilizing MDA-MB-231 cells (Figs. 1-5; Figs. 8-11; Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Claim 14). As MDA-MB-231 xenografts were utilized in the art to study triple negative breast cancer, as evidenced by Tate et al (Abstract; Page 4, Animal xenograft studies), the teachings of Prockop et al are considered to meet the limitations of treating a breast carcinoma, wherein said breast carcinoma is triple negative.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating myeloma with adherent stromal stem cells taught by Zhang et al by stimulating the adherent stromal stem cells with pro-inflammatory cytokines, such as TNF-α, prior to their administration for treatment. Additionally, it would be obvious to one of ordinary skill in the art to administer adherent stromal stem cells for the treatment of breast cancer, such as triple negative breast cancer. One of ordinary skill in the art would have been motivated 
Regarding claim 10- The teachings of Panchalingam et al have discussed in the first 103 rejection above. 
Following the teachings of Panchalingam et al, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method treating cancer taught by Zhang et al and Prockop et al to include incubating the cells in a 3D culture apparatus. One of ordinary skill in the art would have been motivated to do so to expand MSCs to a therapeutically relevant number of cells under conditions that ensured the reproducibility and quality of MSCs, as taught by Panchalingam et al. One of ordinary skill would have a reasonable expectation of success as methods for the use of bioreactors (i.e. 3D culture apparatuses) for cell culture were known in the art prior to the effective filing date of the claimed invention, as demonstrated by the teachings of Panchalingam et al.

Claims 1, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al) in view of Panchalingam et al. Stem Cell Res Ther. 2015;6:225 (hereinafter referred to as Panchalingam et al) and US 20150272992 (2015) Prockop et al (hereinafter referred to as Prockop et al) as evidenced by Tate et al. Breast Cancer Res. 2013; 14(3):R79 (hereinafter referred to as Tate et al) as applied to claims 1, 7, and 9 above, and further in view of Yang et al. J Immunol Res. 2014;2014:318098 (hereinafter referred to as Yang et al).
	The teachings of Zhang et al, Panchalingam et al, and Prockop et al regarding the limitations of claims 1, 7, and 9 have been discussed previously. 
	However, Zhang et al and Prockop et al fail to teach wherein the pro-inflammatory cytokine is IFN-gamma (claim 14). 
	Yang et al teaches that MSCs can exhibit either pro-oncogenic or anti-tumor properties depending on the specific context (Abstract). They teach that MSCs engineered to express IFN-gamma were capable of inducing apoptosis in tumor cells due to the persistent activation of TRAIL (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). Lastly, Yang et al teaches that MSC induced death of cancer cells was due to the expression of TRAIL, which was driven by IFN-gamma expression (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating myeloma and triple negative breast cancer taught by Zhang et al and Prockop et al to include stimulating the adherent stromal stem cells with IFN-gamma prior to administration. One of ordinary skill in the art would have been motivated to do so to increase the anti-tumor activity of adherent stromal stem cells through the increased expression of TRAIL, as taught by Prockop et al and Yang et al. One of ordinary skill would have a reasonable expectation of success as Yang et al teaches that the constitutive expression of IFN-gamma led to increased TRAIL expression in adherent stromal stem cells, and increased their anti-tumor activity.

Claims 1, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al) in view of In ‘t Anker et al. Stem Cells. 2004;22(7):1338-45 (hereinafter referred to as Anker et al).
Regarding claim 1- Zhang et al teaches a method of treating myeloma comprising the administration of plastic adherent placental stem cells (PDACs) (Abstract; Paragraphs 0001-0008; 0039-0043; 0080-0082; 0112-0121; 0142-0146; 0380-0388; Fig. 6-8; Fig. 11; Claim 14). Zhang et al teaches that PDACs were administered by intralesional modes of administration (Paragraph 0037; 0042; 0068; 0071-0072; 0081; 0383; 0386; 0388). Lastly, Zhang et al teaches that such administration reduced tumor growth (Abstract; paragraphs 0380-0388; Fig. 6-8; Fig. 11)
	However, Zhang et al fails to teach wherein the placental stem cells are predominantly maternal (claim 29) or fetal (claim 32) cells.
	Anker et al investigated different parts of the placenta for the presence of maternal or fetal MSCs (Abstract). They teach that the origin of fetal and maternal cells were determined by molecular human leukocyte antigen typing (Abstract; Page 1341, HLA typing; Discussion, paragraph 05). They teach that the phenotype of MSCs culture from different fetal and maternal parts of the placenta were comparable (Abstract). Additionally, they teach that the expansion potency for both maternal and fetal placental MSCs was higher when compared with bone marrow-derived MSCs (Abstract; Discussion, last paragraph). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try treating myeloma with placenta-derived adherent stromal stem cells that were either maternal (claim 29) or fetal (claim 32) in origin as there are a finite number of solutions (two). One of ordinary skill in the art would have been motivated to try both fetal and maternal placenta-derived adherent stromal cells to determine if either was advantageous for the treatment of cancer. One of ordinary skill would have a reasonable expectation of success as methods .

Claims 1, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094181 (2011) Zhang et al (Foreign Reference 5 of the IDS filed 11/14/2018, hereinafter referred to as Zhang et al) in view of Panchalingam et al. Stem Cell Res Ther. 2015;6:225 (hereinafter referred to as Panchalingam et al) as applied to claims 1 and 7 above, and further in view of dos Santos et al. Biotechnol J. 2013;8(6):644-54 (hereinafter referred to as Santos et al).
	The teachings of Zhang et al and Panchalingam et al regarding the limitations of claims 1 and 7 have been discussed previously.
	However, they fail to teach wherein said 3D culture is performed in an apparatus that comprises a fibrous bed matrix, said fibrous bed matrix comprising a synthetic adherent material (claim 17). 
	Santos et al teaches that many clinical trials currently in progress will likely lead to the widespread use of stem cell-based therapies for a variety of diseases (Abstract). However, due to the limited number of stem cells that can be obtained from a single donor, one of the major challenges for regulatory approval of such medicinal products is the expansion of stem cells using Good Manufacturing Practices (GMP)-compliant culture systems (Abstract). Bioreactors provide a viable alternative to traditional static culture systems in that bioreactors provide the required scalability, incorporation of monitoring and control tools, and possess the operational flexibility to be adapted to differing requirements required by various clinical applications (Abstract). Santos et al further teach that culture systems must be able to achieve clinically meaningful numbers of stem cells and/or their progeny in a safe, robust, and cost-effective way (Bioreactors: A need for clinical-scale cultivation of stem cells, paragraph 01). Bioreactors offer the possibility of addressing these challenges and have significant Bioreactors: A need for clinical-scale cultivation of stem cells, paragraph 01). Lastly, Santos et al teaches examples of bioreactor systems include a nonwoven-fiber (i.e. synthetic) packed-bed (bed matrix) bioreactor, scalable system capable of generating 65 x 10^6 human placental adherent stromal cells per g of matrix (Page 649, Table 2-product 3). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating myeloma taught by Zhang et al and Panchalingam et al to include preparing ASCs in an apparatus that comprises a fibrous bed matrix comprising synthetic material. One of ordinary skill in the art would have been motivated to do so to generate a clinically relevant number of ASCs that were consistent in their quality, as taught by Panchalingam and Santos et al. One of ordinary skill would have a reasonable expectation of success in using a bioreactor that comprises a fibrous bed matrix comprising synthetic material as Santos et al teaches that such a device, as well as methods for the culture of adherent stromal cells in such a device, were known in the art prior to the effective filing date of the claimed invention.

Conclusion
Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635